Citation Nr: 1133084	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  06-25 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1966 to October 1967

This matter initially came before the Board of Veterans' Appeals (Board) from an August 2005 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In that decision, the RO denied entitlement to service connection for PTSD.

The Veteran testified before the undersigned at a January 2007 hearing at the RO (Travel Board hearing).  A transcript of the hearing has been associated with his claims folder.

In July 2007, the Board remanded this matter for further development.

In May 2010, the Board granted the Veteran's motion to advance this appeal on its docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In June 2010, the Board remanded this matter for further development.

In an August 2011 statement, the Veteran's representative raised the issues of entitlement to service connection for cardiac and seizure disabilities.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDING OF FACT

1.  The Veteran has a current diagnosis of PTSD related to fear of hostile military action or participation in combat while serving in Vietnam.

2.  The Veteran served in combat, and the circumstance of his service are consistent with the reported stressors.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.304 (2010); 75 Fed. Reg. 39,843 (Jul. 13, 2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision in this appeal, further assistance is unnecessary to aid the veteran in substantiating his claim.  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f); see Cohen v. Brown, 10 Vet. App. 128 (1997); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

After the Board's last remand, VA amended its regulations pertaining to service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor. See 75 Fed. Reg. 39843 (Jul. 13, 2010). 

The amendment added a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 
Id. at 39852. 

The record shows that the Veteran served in Vietnam.  He has reported stressors related to service as a door gunner in helicopters.  One stressor, the death of at least one member of his unit, has been verified.  

VA outpatient treatment records show that in May 2005, and February 2008 a VA physician diagnosed the Veteran has having PTSD based on reports of participation in combat in Vietnam.

The available record shows that his MOS in Veteran was clerk, but he has reported that he did not actually serve in that capacity; and was assigned duties as a door gunner on helicopters.  Although service department records do not show such assignments, the Veteran's unit assignment and the verified stressor provide support for his reports.

The Veteran has a long history of severe alcohol abuse, and a complicating factor in this case has been the Veteran's inability to keep VA apprised of his address and to report for scheduled VA examinations.  Where a claimant fails, without good cause, to report for necessary VA examination scheduled in connection with an original claim; the claim will be decided on the basis of the evidence of record.  38 C.F.R. § 3.655(a)-(b) (2010).  The evidence of record at this point is sufficient to decide the claim without further examination.

At the least the record contains diagnoses of PTSD.  The diagnoses were based on combat stressors or the fear of hostile military action.  The VA physician who provided the PTSD diagnoses attributed the diagnosis to combat, or stressors that implicitly involve fear of hostile military action.  

While service department records do not confirm participation in combat, a determination that a veteran engaged in combat with the enemy may be supported by any evidence which is probative of that fact, and there is no specific limitation of the type or form of evidence that may be used to support such a finding.  VAOPGCPREC 12-99 (1999).  Evidence submitted to support a claim that a veteran engaged in combat may include the veteran's own statements and an "almost unlimited" variety of other types of evidence.  Gaines v. West, 11 Vet. App. 353, 359 (1998). 

The evidence is in at least equipoise on the question of whether the Veteran served in combat.  Resolving reasonable doubt in his favor, the Board finds that the Veteran served in combat.  Inasmuch as he has been diagnosed as having PTSD due to combat, the criteria for service connection for PTSD are met.  In the alternative, he has been diagnosed as having PTSD based on stressors related to fear of hostile military action, and the claimed stressor is consistent with the circumstances of his service.


ORDER

Service connection for PTSD is granted.



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


